[Cite as State ex rel. Blanton v. Hany, 133 Ohio St. 3d 120, 2012-Ohio-4195.]




    THE STATE EX REL. BLANTON, APPELLANT, v. HANY, JUDGE, APPELLEE.
 [Cite as State ex rel. Blanton v. Hany, 133 Ohio St. 3d 120, 2012-Ohio-4195.]
Appeal from denial of writ of mandamus—Judgment affirmed.
(No. 2012-0719—Submitted September 12, 2012—Decided September 18, 2012.)
               APPEAL from the Court of Appeals for Ottawa County,
                           No. OT-12-005, 2012-Ohio-1099.
                                  __________________
        Per Curiam.
        {¶ 1} We affirm the judgment of the court of appeals denying the request
of appellant, Kyle W. Blanton, for a writ of mandamus. Blanton asked that
appellee, Ottawa County Municipal Court Judge Frederick C. Hany II, be ordered
to vacate his judgment dismissing a misdemeanor case against Blanton. The
dismissal allowed the state to seek a felony indictment against him. Blanton also
seeks a hearing to consider Blanton’s “counterclaim” against dismissal. Blanton
appealed the dismissal of the municipal court case. The appeal was dismissed but
has been reinstated.
        {¶ 2} Blanton had an adequate legal remedy by way of his reinstated
appeal from the judgment dismissing his case. Mandamus will not issue when the
relator has an adequate remedy in the ordinary course of law. R.C. 2731.05; see
also State ex rel. Nickleson v. Mayberry, 131 Ohio St. 3d 416, 2012-Ohio-1300,
965 N.E.2d 1000, ¶ 2; State v. Sweet, 72 Ohio St. 3d 375, 376, 650 N.E.2d 450
(1995) (defendant could have raised on appeal the allegation that appellate
counsel was ineffective for failing to raise trial court’s violation of Crim.R. 48(A)
in dismissing indictments). Insofar as he additionally claims that Judge Hany
failed to comply with Crim.R. 12(F) by failing to state his findings in determining
the motion, this contention is “regularly addressed on appeal.” State ex rel. Ross
                            SUPREME COURT OF OHIO




v. State, 102 Ohio St. 3d 73, 2004-Ohio-1827, 806 N.E.2d 553, ¶ 5. And “ ‘even if
these [alternate] remedies are no longer available to [defendant], he is not thereby
entitled to an extraordinary writ.’ ” Id. at ¶ 6, quoting Jackson v. Wilson, 100
Ohio St. 3d 315, 2003-Ohio-6112, 798 N.E.2d 1086, ¶ 9.
                                                                Judgment affirmed.
       O’CONNOR, C.J., and PFEIFER, LUNDBERG STRATTON, O’DONNELL,
LANZINGER, CUPP, and MCGEE BROWN, JJ., concur.
                              __________________
       Kyle W. Blanton, pro se.
       Mark E. Mulligan, Ottawa County Prosecuting Attorney, and Andrew M.
Bigler, Assistant Prosecuting Attorney, for appellee.
                           ______________________




                                         2